In an action (Action No. 2 of two consolidated actions) by an administratrix to recover damages for wrongful death and conscious pain and suffering, defendants appeal from an order of the Supreme Court, Nassau County, dated January 3, 1966, which granted plaintiff’s motion to set aside a settlement of the action and restored the action to the calendar for trial. Upon the appeal by defendant Marcy, order affirmed, with $10 costs and disbursements. No opinion. Upon the appeal by defendant Molsiejewski, on the court’s own motion the appeal is dismissed, without costs, upon his failure to appear or file a brief. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.